                Case 5:19-mj-00841-HJB Document 3 Filed 07/24/19 Page 1 of 3
                                                                    .4
                                                                             !   \
                                                                                      ni




AO 91 (Rev. 11/11) Criminal Complaint

                                                                                                                           rILLIJ
                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                                                                                           JUL 2 4         2019
                                                        Western District of Texas
                                                                                                                     cLEK       U   £1ST.CT QOURT
                                                                                                                                                    XAS
                  United States of America                               )

                                V.                                   )                                                                 U          DEPUTY
                                                                                     Case No.
                   ENRIQUE BRIVIESCA                                 )

                                                                     )                          SA-1 9-MJ-841-HJB
                                                                     )

                                                                     )

                                                                     )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best             of my knowledge and belief.
On or about the date(s) of                    October of 2017                        in the county of            Bexar                     in the
     Western           District of              Texas             the defendant(s) violated:

            Code Section                                                                Offense Description
18 U.S.C. 2250                                   Failure to Register as a Sex Offender.

                                                 PENALTIES: 10 years confinement, $250,000 fine, life supervised release,
                                                 $100 mandatory special assessment.




          This criminal complaint is based on these facts:
See attached affidavit




             Continued on the attached sheet.



                                                                                                      Comp ainant 's signature

                                                                                             Nicholas Rose, USMS Senior Inspector
                                                                                                       Printed name and title

Sworn to before in and sgned in my presence.


Date:


City and state:                         San Antonio, Texas
      Case 5:19-mj-00841-HJB Document 3 Filed 07/24/19 Page 2 of 3




                     AFFIDAVIT for CRIMINAL COMPLAINT
Affiant Nicholas Rose is a Senior Inspector with the United States Marshals Service in the San
Antonio Division. The Affiant has been employed with the United States Marshals Service for
approximately sixteen years, and has also been designated as a Sex Offender Investigations
Coordinator (SOIC). As a SOIC, the Affiant is responsible for investigating sex offenders
moving between states to determine if the offenders are in violation of their registration
requirements.

On August 3, 1992, Enrique BRIVIESCA was convicted in Meeker County, Minnesota, of four
(4) counts of criminal sexual conduct in the first degree and three (3) counts of criminal sexual
conduct in the second degree, in violation of Minnesota Statutes 609.342 1(a); 1(g); 1 (h)(v) and
609.343 1(a); 1(g); and 1(h)(v). According to the offense details, BRIVIESCA sexually
assaulted an eight (8) year-old girl when he was twenty-two (22) years-old. For this conviction,
BRIVIESCA was sentenced to 116 months in prison. This conviction requires BRIVIESCA to
register as a sex offender in Minnesota until at least the year 2034 and also requires him to
register under SORNA.

After release from prison in Minnesota, BR1VIESCA began registering as a sex offender in the
State of Texas in 1998. In Texas, BRIVIESCA was notified he is required to register for life.
BRIVIESCA then went back to Minnesota and registered in 1999. BRIVIESCA continued to
register in Minnesota annually until February of 2017. BRIVIESCA was informed that he is
required to notify authorities of any change of address and is required to register in any state to
which he moves. BRIVIESCA signed the forms acknowledging his understanding of his duties.

This Affiant was contacted in June of 2019 by Senior Inspector (SI) Matt Moran out of
Minnesota. SI Moran believed BRIVIESCA was in San Antonio, Texas. After registering in
Minnesota in February of 2017, BRIVIESCA called the Minnesota registry in October of 2017 to
report he was going to be vacationing in Texas for thirty (30) days. The Minnesota sex offender
registry sent a letter to his San Antonio address in 2018 to be signed and returned by
BRIVIESCA. It was returned to sender and not signed by BRIVIESCA. Law enforcement
officials checked his last registered address in Minnesota in early 2018 and found out
BRIVIESCA had not been back there since he told Officials he was in Texas. BRIVIESCA was
then considered non-compliant and a complaint and warrant were issued for failure to register as
a sex offender.

This Affiant contacted the Haven for Hope Homeless Shelter in San Antonio and was told
BRIVIESCA first enrolled in their courtyard on January 31, 2018, and his last service there was
in May 2019.

BRIVIESCA has a Facebook page that's currently active. The user name he uses is Enrique El
Chon Briviesca. In his posts from the past three (3) to seven (7) months, BRIVIESCA has told
followers in his comments that he's in San Antonio. BRIVIESCA posted multiple photos of
appliances like refrigerators and stoves from a business named Refrigerator Store located on W.
Martin in San Antonio, Texas. This Affiant visited the Refrigerator Store on July 12, 2019 and
recognized it as the same location shown in the photos based on the background and other
     Case 5:19-mj-00841-HJB Document 3 Filed 07/24/19 Page 3 of 3




businesses shown in the photos. This Affiant spoke with BRIVIESCA when at the business.
The Affiant did not identify himself as law enforcement. The Affiant spoke to BRIVIESCA
about his work skills while BRIVIESCA was working on an air conditioning unit and during the
brief c9nversation, BRIVIESCA told this Affiant he had been working for the owner at that
location in San Antonio for about a year.

This Affiant checked the Texas Department of Public Safety's (DPS) Sex Offender Registration
website and BRIVIESCA was listed as having registered in Texas in 1998 with no further
registrations after that point. This Affiant also confirmed with the San Antonio Police
Department and the Bexar County Sheriff's Office that they had not registered or dealt with
BRIVIESCA for registration purposes since 1998. BRIVIESCA last registered in Minnesota in
February of 2017, and notified them he was vacationing in Texas for thirty (30) days, but did not
notify them when he decided to stay in Texas. Also, according to the Texas Department of
Public Safety, BRIVIESCA' S convictions in Minnesota are substantially similar to aggravated
sexual assault of a child and other offenses in Texas, which requires lifetime registration.

A sex offender is an individual convicted of a sex offense pursuant to 42 U.S.C. § 16911(1). A
sex offense is defined, in part, as a criminal offense that has an element involving a sexual act or
sexual conduct with another. BRIVIESCA is a sex offender due to his convictions in Meeker
County, Minnesota, of four (4) counts of criminal sexual conduct in the first degree and three (3)
counts of criminal sexual conduct in the second degree, in violation of Minnesota Statutes
609.342 1(a); 1(g); 1(h)(v) and 609.343 1(a); 1(g); and 1(h)(v). § 16913(a) requires that each
sex offender register and keep the registration current, in each jurisdiction where the offender
resides, is employed, or is a student. Additionally, for initial registration, the offender must
register in the jurisdiction of the conviction. BRIVIESCA is required to register as a sex
offender for life in the State of Texas, until at least the year 2034 in Minnesota, and is also
required to register under SORNA.

BRIVIESCA traveled from the State of Minnesota to the State of Texas and did not register as a
sex offender as required, nor did he notify Minnesota Officials he was moving to Texas. For
this reason, this Affiant requests an arrest warrant be issued for Enrique BRIVIESCA for a
violation of 18 U.S.C., Section 2250 - Failure to Register as a Sex
                                                                    °f7g,
                                                        Nicholas Rose
                                                        Senior Inspector
                                                        United States Marshal Service
                                                        W/TX- San Antonio Division

SWORN TO AND SUBSCRIBED BEFORE ME on th                          day of July, 2019.
